Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are conditionally allowable based on the acceptance of the terminal disclaimer filed on March 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10934619.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s search was updated from parent case 15802154, now U.S. Patent 10934619. The Examiner confirms Kutney; Michael Charles et al. (US 8382939 B2) remains the closest cited prior art in this pending Application. See the Examiner’s July 2, 2020 office action in 15802154 for claim analysis therein. Independent claims 1, 17, and 18 are allowed over the closest prior cited art to Kutney; Michael Charles et al. (US 8382939 B2) at least because Kutney does not teach the claim requirement of Kutney’s gas flow channel (volume between 912 and 164+172; Figure 9-Applicant’s 24; Figure 12) has a width gradually decreasing from the center (172; Figure 9) of Kutney’s gas supply unit (900/164; Figure 9-Applicant’s 21/22; Figure 12; [0105]) toward a periphery (volume between 910 and 164; Figure 9) of Kutney’s gas supply unit (900/164; Figure 9-Applicant’s 21/22; Figure 12; [0105]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190311940 A1
US 20180102244 A1
US 20170350688 A1
US 20170271191 A1
US 20170101712 A1
US 20170044665 A1
US 20160284517 A1
US 20160083843 A1
US 20140217193 A1
US 20130344245 A1
US 20120234945 A1
US 20120111271 A1
US 20120067971 A1
US 20120064698 A1
US 20110256692 A1
US 20110256315 A1
US 20090156015 A1
US 20080185104 A1

US 20060137608 A1
US 20050271812 A1
US 20050003600 A1
US 20040231799 A1
US 20040187779 A1
US 20040099378 A1
US 20040074609 A1
US 20040050492 A1
US 20030205202 A1
US 20030140851 A1
US 20030019428 A1
US 10410876 B2
US 10403474 B2
US 10358721 B2
US 10287684 B2
US 10130958 B2
US 9758868 B1
US 9728380 B2
US 9677176 B2
US 9644266 B2
US 9508530 B2
US 9487863 B2

US 9449850 B2
US 9425028 B2
US 9399228 B2
US 9162236 B2
US 8747948 B2
US 8430962 B2
US 8419854 B2
US 8382939 B2
US 8092606 B2
US 7780785 B2
US 7712434 B2
US 7699023 B2
US 7138336 B2
US 6830624 B2
US 6827815 B2
US 6453992 B1
US 6387182 B1
US 6059885 A
US 5950925 A
US 5643394 A
US 5532190 A
US 5453124 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716                        
///
Not shown in Figure 12, described in Applicant’s [0096]-[0121]:
1. A substrate processing apparatus (Figure 1,2), comprising: a partition (Applicant’s 110; Figure 1) configured to provide a gas supply channel (98; Figure 2-Applicant’s 28; Figure 12; [0097]-[0105]); and a gas supply unit (94,84,74; Figure 2-Applicant’s 21/22; Figure 12; [0105]) connected to the gas supply channel (98; Figure 2-Applicant’s 28; Figure 12; [0097]-[0105]), wherein a gas flow channel (82; Figure 2; Applicant’s 24; Figure 12) communicating with the gas supply channel (98; Figure 2-Applicant’s 28; Figure 12; [0097]-[0105]) is formed in the gas supply unit (94,84,74; Figure 2-Applicant’s 21/22; Figure 12; [0105]), wherein a first through-hole (96; Figure 2-Applicant’s 9; Figure 12; [0100]) is formed to penetrate through at least a part of the partition, a second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]) is formed to penetrate through at least a part of the gas supply unit (94,84,74; Figure 2-Applicant’s 21/22; Figure 12; [0105]), and the first through-hole (96; Figure 2-Applicant’s 9; Figure 12; [0100]) communicates with the gas flow channel (82; Figure 2; Applicant’s 24; Figure 12) via the second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]), wherein the second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]) is arranged between a center and an edge of the gas flow channel (82; Figure 2; Applicant’s 24; Figure 12), and is arranged spaced apart from the edge. 

2. The substrate processing apparatus (Figure 1,2) of claim 1, further comprising a radio frequency (RF) rod (Applicant’s 54,58; Figure 17,18) connected to the gas supply unit (94,84,74; Figure 2-Applicant’s 21/22; Figure 12; [0105]) by penetrating through at least a part of the partition. 

3. The substrate processing apparatus (Figure 1,2) of claim 1, wherein the gas supply unit (94,84,74; Figure 2-Applicant’s 21/22; Figure 12; [0105]) comprises a gas channel (84; Figure 2; Applicant’s 21; Figure 12) and a gas supply plate (60; Figure 2; Applicant’s 22; Figure 12), and the gas flow channel (82; Figure 2; Applicant’s 24; Figure 12) is formed between the gas channel (84; Figure 2; Applicant’s 21; Figure 12) and the gas supply plate (60; Figure 2; Applicant’s 22; Figure 12). 

4. The substrate processing apparatus (Figure 1,2) of claim 3, wherein a width of the gas flow channel (82; Figure 2; Applicant’s 24; Figure 12) gradually decreases from the center toward a periphery. 


6. The substrate processing apparatus (Figure 1,2) of claim 5, wherein the second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]) penetrates in a perpendicular direction or an inclined direction with respect to the gas supply plate (60; Figure 2; Applicant’s 22; Figure 12). 

7. The substrate processing apparatus (Figure 1,2) of claim 1, wherein a buffer space is formed between the first through-hole (96; Figure 2-Applicant’s 9; Figure 12; [0100]) and the second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]), and a width of the buffer space is greater than a width of the first through-hole (96; Figure 2-Applicant’s 9; Figure 12; [0100]) and is greater than a width of the second through-hole (98; Figure 2-Applicant’s 10; Figure 12; [0105]). 

8. The substrate processing apparatus (Figure 1,2) of claim 7, wherein the buffer space is continuously formed along a circumference spaced apart a certain distance from a center of the gas supply channel (98; Figure 2-Applicant’s 28; Figure 12; [0097]-[0105]). 

9. The substrate processing apparatus (Figure 1,2) of claim 1, further comprising a susceptor configured to contact a lower surface of the partition. 

10. The substrate processing apparatus (Figure 1,2) of claim 1, further comprising: a first gas supplier connected to the gas supply channel (98; Figure 2-Applicant’s 28; Figure 12; [0097]-[0105]); a second gas supplier connected to the first through-hole (96; Figure 2-Applicant’s 9; Figure 12; [0100]); and a controller configured to control the first gas supplier and the second gas supplier. 

11. The substrate processing apparatus (Figure 1,2) of claim 10, wherein the controller is further configured to independently control the first gas supplier and the second gas supplier. 
14. The substrate processing apparatus (Figure 1,2) of claim 12, further comprising at least one radio frequency (RF) rod (Applicant’s 54,58; Figure 17,18), wherein the RF rod (Applicant’s 54,58; Figure 17,18) is electrically connected to the gas channel (84; Figure 2; Applicant’s 21; Figure 12). 

15. The substrate processing apparatus (Figure 1,2) of claim 14, wherein the RF rod (Applicant’s 54,58; Figure 17,18) is formed to penetrate through a portion of the first partition (12/22; Figure 1-Applicant’s 5; Figure 12; [0097]-[0105]), the portion being arranged between the second partition (inner partition 62; Figure 2; see Examiner’s annotated prior art-Applicant’s 6; Figure 12; [0097]-[0105]) and the third partition (outer partition 62; Figure 2; see Examiner’s annotated prior art-Applicant’s 7; Figure 12; [0097]-[0105]). 

16. The substrate processing apparatus (Figure 1,2) of claim 12, further comprising: a discharge path (Applicant’s 140; Figure 1) formed between the reactor wall (outer surface of 12; Figure 1-Applicant’s 2; Figure 12; [0097]-[0105]) and the third partition (outer partition 62; Figure 2; see Examiner’s annotated prior art-Applicant’s 7; Figure 12; [0097]-[0105]); and a third through-hole formed in the first partition (12/22; Figure 1-Applicant’s 5; Figure 12; [0097]-[0105]) and connecting the lower space (not shown by Applicants) to the discharge path (Applicant’s 140; Figure 1).